Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection Withdrawal
Applicant’s amendment of the title of the invention is acknowledged. Thus, the objection to title is withdrawn.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 5-11 and 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the light is emitted concentratedly from the refraction-reflection layer” in Claims 1 and 11 is not supported by the specification as originally filed. The specification as originally filed describes the refraction-reflection layer as a medium to refract and reflect light (see, for example, [0006] of the specification) but not a light source to emit light. Claims 5-10 and 15-20 depend from Claims 1 and 11.
Claims 10 and 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites “the refraction-reflection layer and the organic layer are made of a same material”. Claim 10 depends from Claim 1 which recites “a refractive index of the refraction-reflection layer is greater than a refractive index of the organic layer”. Same material would have same properties. Therefore, the refraction-reflection layer and the organic layer cannot be made of a same material. Claim 20 recites “the refraction-reflection layer and the organic layer are made of a same material”. Claim 20 depends from Claim 11 which recites “a refractive index of the refraction-reflection layer is greater than a refractive index of the organic layer”. Same material would have same properties. Therefore, the refraction-reflection layer and the organic layer cannot be made of a same material. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, 11, 15 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (U.S. Patent Pub. No. 2018/0053916) of record.
	Regarding Claim 1
	FIG. 8 of Jin discloses an organic light-emitting diode (OLED) display device, comprising a light-emitting layer (10), an encapsulation layer (11-16), and a refraction-reflection layer (14) disposed in the encapsulation layer, wherein the refraction-reflection layer is configured to refract or reflect light of the light-emitting layer [0079], so that the light is emitted concentratedly from the refraction-reflection layer; wherein the encapsulation layer comprises a first inorganic [0067] layer (11), a second inorganic [0086] layer (16), and an organic [0084] layer (15) disposed between the first inorganic layer and the second inorganic layer; the first inorganic layer is disposed on the light-emitting layer, the refraction-reflection layer (14) is disposed on (placed above and supported by, but not necessarily in contact with) one side surface of the organic layer, and the second inorganic layer is disposed on (placed above and supported by, but not necessarily in contact with) the refraction-reflection layer; and wherein a refractive index (1.47) of the refraction-reflection layer (silicon dioxide 14 [0078]) is greater than a refractive index (1.38) of the organic layer (HMDSO 15 [0084]), and a refractive index [0086] of the second inorganic layer (16) is greater than or equal to a refractive index [0078] of the refraction-reflection layer (14). 

	Regarding Claim 5
	FIG. 8 of Jin discloses the refraction-reflection layer comprises a plurality of refraction-reflection portions (14), and the refraction-reflection portions are spaced apart from each other.
	
	Regarding Claim 9
	FIG. 8 of Jin discloses a light transmittance of the refraction-reflection layer is greater than 90% [0084].
	
	Regarding Claim 11
	FIG. 8 of Jin discloses a display apparatus, wherein the display apparatus comprises an organic light-emitting diode (OLED) display device, the OLED display device comprises a light-emitting layer (10), an encapsulation layer (11-16), and a refraction-reflection layer disposed in the encapsulation layer, and the refraction-reflection layer is used to refract or reflect light emitted from the light-emitting layer [0079], so that the light is emitted concentratedly from the refraction-reflection layer; wherein the encapsulation layer comprises a first inorganic [0067] layer (11), a second inorganic [0086] layer (16), and an organic [0084] layer (15) disposed between the first inorganic layer and the second inorganic layer; the first inorganic layer is disposed on the light-emitting layer, the refraction-reflection layer (14) is disposed on (placed above and supported by, but not necessarily in contact with) one side surface of the organic layer, and the second inorganic layer is disposed on (placed above and supported by, but not necessarily in contact with) the refraction-reflection layer; and wherein a refractive index (1.47) of the refraction-reflection layer (silicon dioxide 14 [0078]) is greater than a refractive index (1.38) of the organic layer (HMDSO 15 [0084]), and a refractive index [0086] of the second inorganic layer (16) is greater than or equal to a refractive index [0078] of the refraction-reflection layer (14).

	Regarding Claim 15
	FIG. 8 of Jin discloses the refraction-reflection layer comprises a plurality of refraction-reflection portions (14), and the refraction-reflection portions are spaced apart from each other.

	Regarding Claim 19
	FIG. 8 of Jin discloses a light transmittance of the refraction-reflection layer is greater than 90% [0084].

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 10, 11, 15, 16 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Pub. No. 2012/0256202) of record, in view of Choi (U.S. Patent Pub. No. 2016/0064694).
	Regarding Claim 1
	FIG. 1 of Lee discloses an organic light-emitting diode (OLED) display device, comprising a light-emitting layer (22), an encapsulation layer (30), and a refraction-reflection layer (A10) disposed in the encapsulation layer, wherein the refraction-reflection layer is configured to refract or reflect light of the light-emitting layer [0020], so that the light is emitted concentratedly from the refraction-reflection layer; wherein the encapsulation layer comprises a first inorganic layer (lower 32), a second inorganic layer (upper 32), and an organic layer (31) disposed between the first inorganic layer and the second inorganic layer [0030]; the first inorganic layer is disposed on the light-emitting layer, the refraction-reflection layer (A10) is disposed on one side surface of the organic layer, and the second inorganic layer is disposed on the refraction-reflection layer, wherein a refractive index (1.3-2.2) of the second inorganic layer is greater than or equal to a refractive index (1.2-2.0) of the refraction-reflection layer [0049]. 
Lee fails to explicitly disclose “a refractive index of the refraction-reflection layer is greater than a refractive index of the organic layer”.
	FIG. 1 of Choi discloses a similar OLED display device, comprising a refraction-reflection layer (60) disposed on one side surface of the organic layer (40), wherein a refractive index (1.5-1.9) of the refraction-reflection layer is greater than a refractive index (1-1.4) of the organic layer [0068]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Choi. The ordinary artisan would have been motivated to modify Lee in the above manner for purpose of improving quality characteristics (Para. 6 of Choi).

	Regarding Claim 5
	FIG. 1 of Choi discloses the refraction-reflection layer comprises a plurality of refraction-reflection portions (60), and the refraction-reflection portions are spaced apart from each other.
	
	Regarding Claim 6
	FIG. 1 of Choi discloses a plurality of arc-shaped grooves are defined in one side of the organic layer (40) away from the first inorganic layer or defined in one side of the second inorganic layer close to the first inorganic layer, the refraction-reflection portions are correspondingly disposed in the arc-shaped grooves, and a cross-section of each refraction-reflection portion is oval or circular.

	Regarding Claim 10
	FIG. 1 of Lee discloses the refraction-reflection layer and the organic layer (31) are made of a same material.

	Regarding Claim 11
	FIG. 1 of Lee discloses a display apparatus, wherein the display apparatus comprises an organic light-emitting diode (OLED) display device, the OLED display device comprises a light-emitting layer (22), an encapsulation layer (30), and a refraction-reflection layer (A10) disposed in the encapsulation layer, and the refraction-reflection layer is used to refract or reflect light emitted from the light-emitting layer, so that the light is emitted concentratedly from the refraction-reflection layer; wherein the encapsulation layer comprises a first inorganic layer (lower 32), a second inorganic layer (upper 32), and an organic layer (31) disposed between the first inorganic layer and the second inorganic layer [0030]; the first inorganic layer is disposed on the light-emitting layer, the refraction-reflection layer (A10) is disposed on one side surface of the organic layer, and the second inorganic layer is disposed on the refraction-reflection layer, wherein a refractive index (1.3-2.2) of the second inorganic layer is greater than or equal to a refractive index (1.2-2.0) of the refraction-reflection layer [0049]. 
Lee fails to explicitly disclose “a refractive index of the refraction-reflection layer is greater than a refractive index of the organic layer”.
	FIG. 1 of Choi discloses a similar OLED display device, comprising a refraction-reflection layer (60) disposed on one side surface of the organic layer (40) so that the light is emitted concentratedly from the refraction-reflection layer, wherein a refractive index (1.5-1.9) of the refraction-reflection layer is greater than a refractive index (1-1.4) of the organic layer [0068]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Choi. The ordinary artisan would have been motivated to modify Lee in the above manner for purpose of improving quality characteristics (Para. 6 of Choi).
	
	Regarding Claim 15
	FIG. 1 of Choi discloses the refraction-reflection layer comprises a plurality of refraction-reflection portions (60), and the refraction-reflection portions are spaced apart from each other.
	
	Regarding Claim 16
	FIG. 1 of Choi discloses a plurality of arc-shaped grooves are defined in one side of the organic layer (40) away from the first inorganic layer or defined in one side of the second inorganic layer close to the first inorganic layer, the refraction-reflection portions are correspondingly disposed in the arc-shaped grooves, and a cross-section of each refraction-reflection portion is oval or circular.

	Regarding Claim 20
	FIG. 1 of Lee discloses the refraction-reflection layer and the organic layer (31) are made of a same material.

Claims 1 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Pub. No. 2012/0256202) of record, in view of Shim (U.S. Patent Pub. No. 2016/0087018).
	Regarding Claim 1
	FIG. 1 of Lee discloses an organic light-emitting diode (OLED) display device, comprising a light-emitting layer (22), an encapsulation layer (30), and a refraction-reflection layer (A10) disposed in the encapsulation layer, wherein the refraction-reflection layer is configured to refract or reflect light of the light-emitting layer [0020], so that the light is emitted concentratedly from the refraction-reflection layer; wherein the encapsulation layer comprises a first inorganic layer (lower 32), a second inorganic layer (upper 32), and an organic layer (31) disposed between the first inorganic layer and the second inorganic layer [0030]; the first inorganic layer is disposed on the light-emitting layer, the refraction-reflection layer (A10) is disposed on one side surface of the organic layer, and the second inorganic layer is disposed on the refraction-reflection layer, wherein a refractive index (1.3-2.2) of the second inorganic layer is greater than or equal to a refractive index (1.2-2.0) of the refraction-reflection layer [0049]. 
Lee fails to explicitly disclose “a refractive index of the refraction-reflection layer is greater than a refractive index of the organic layer”.
	FIG. 3 of Shim discloses a similar OLED display device, comprising a refraction-reflection layer (300) disposed on one side surface of the organic layer (500) so that the light is emitted concentratedly from the refraction-reflection layer, wherein a refractive index (1.4-2.0) of the refraction-reflection layer [0055] is greater than a refractive index (1.1-1.6) of the organic layer [0060]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Shim. The ordinary artisan would have been motivated to modify Lee in the above manner for purpose of improving viewing angle and light efficiency (Para. 9 of Shim).
	
	Regarding Claim 11
	FIG. 1 of Lee discloses a display apparatus, wherein the display apparatus comprises an organic light-emitting diode (OLED) display device, the OLED display device comprises a light-emitting layer (22), an encapsulation layer (30), and a refraction-reflection layer (A10) disposed in the encapsulation layer, and the refraction-reflection layer is used to refract or reflect light emitted from the light-emitting layer, so that the light is emitted concentratedly from the refraction-reflection layer; wherein the encapsulation layer comprises a first inorganic layer (lower 32), a second inorganic layer (upper 32), and an organic layer (31) disposed between the first inorganic layer and the second inorganic layer [0030]; the first inorganic layer is disposed on the light-emitting layer, the refraction-reflection layer (A10) is disposed on one side surface of the organic layer, and the second inorganic layer is disposed on the refraction-reflection layer, wherein a refractive index (1.3-2.2) of the second inorganic layer is greater than or equal to a refractive index (1.2-2.0) of the refraction-reflection layer [0049]. 
Lee fails to explicitly disclose “a refractive index of the refraction-reflection layer is greater than a refractive index of the organic layer”.
	FIG. 3 of Shim discloses a similar OLED display device, comprising a refraction-reflection layer (300) disposed on one side surface of the organic layer (500) so that the light is emitted concentratedly from the refraction-reflection layer, wherein a refractive index (1.4-2.0) of the refraction-reflection layer [0055] is greater than a refractive index (1.1-1.6) of the organic layer [0060]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Shim. The ordinary artisan would have been motivated to modify Lee in the above manner for purpose of improving viewing angle and light efficiency (Para. 9 of Shim).

Claims 7, 8, 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Choi (U.S. Patent Pub. No. 2016/0064694).
	Regarding Claim 7
	Jin discloses Claim 5, wherein the OLED display device further comprises a flexible substrate [0064]. 
Jin fails to explicitly disclose “a thin film transistor (TFT) layer disposed on the flexible substrate, and a pixel definition layer disposed on the TFT3 layer; the pixel definition layer comprises a plurality of pixels spaced apart from each other, and a width of each of the refraction-reflection portion is less than or equal to an opening distance between each two adjacent pixels”.
	FIGS. 1-3 of Choi disclose a similar OLED display device, wherein the OLED display device further comprises a substrate (10), a thin film transistor (TFT) layer disposed on the substrate, and a pixel definition layer disposed on the TFT3 layer; the pixel definition layer comprises a plurality of pixels (P1-P3) spaced apart from each other, and a width of each of the refraction-reflection portion (60) is less than or equal to an opening distance between each two adjacent pixels. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jin, as taught by Choi. The ordinary artisan would have been motivated to modify Jin in the above manner for purpose of improving quality characteristics (Para. 6 of Choi).
		
	Regarding Claim 8
	FIG. 1 of Choi discloses the refraction-reflection portion (60) is disposed above an opening between each two adjacent pixels.

	Regarding Claim 17
	Jin discloses Claim 15, wherein the OLED display device further comprises a flexible substrate [0064]. 
Jin fails to explicitly disclose “a thin film transistor (TFT) layer disposed on the flexible substrate, and a pixel definition layer disposed on the TFT3 layer; the pixel definition layer comprises a plurality of pixels spaced apart from each other, and a width of each of the refraction-reflection portion is less than or equal to an opening distance between each two adjacent pixels”.
	FIGS. 1 and 3 of Choi disclose a similar OLED display device, wherein the OLED display device further comprises a substrate (10), a thin film transistor (TFT) layer disposed on the substrate, and a pixel definition layer disposed on the TFT3 layer; the pixel definition layer comprises a plurality of pixels (P1-P3) spaced apart from each other, and a width of each of the refraction-reflection portion (60) is less than or equal to an opening distance between each two adjacent pixels. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jin, as taught by Choi. The ordinary artisan would have been motivated to modify Jin in the above manner for purpose of improving quality characteristics (Para. 6 of Choi).
	
	Regarding Claim 18
	FIG. 1 of Choi discloses the refraction-reflection portion (60) is disposed above an opening between each two adjacent pixels.

Response to Arguments
Applicant's arguments with respect to Claims 1, 11 have been considered but they are not persuasive. The Applicant argues that “the second inorganic layer 16 of Jin is not disposed on the refraction-reflection layer 14. There is the organic layer 15 disposed between the refraction-reflection layer 14 and the second inorganic layer 16”. The Examiner respectfully submits that the second inorganic layer is disposed on (placed above and supported by, but not necessarily in contact with) the refraction-reflection layer. The Applicant further argues that Jin “teaches away from the use thereof. The combination of Jin with any other prior art is improper” “because light enters a medium with a lower refractive index”. The Examiner respectfully disagrees because light enters from the organic layer (HMDSO 15 [0084]) having a low refractive index (1.38) to the second inorganic layer (16) having a high refractive index [0086], thus the light is emitted concentratedly. Furthermore, the refraction-reflection layer comprises a plurality of refraction-reflection portions that are spaced apart from each other (Claims 5 and 15). Only a portion of the light emitted from the light-emitting layer hits the refraction-reflection portions. The refraction-reflection layer (14) is configured to refract or reflect light of the light-emitting layer (see Claims 1 and 11) and performs a function to scatter light (scattering happen upon reflection and/or refraction of the light, refraction is one type of scattering in which the momentum, but not the energy is affected).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892